 

Exhibit 10.1

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF, AND NO TRANSFER
OF THIS PROMISSORY NOTE WILL BE MADE BY THE COMPANY OR ITS TRANSFER AGENT IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION.

 

CONVERTIBLE PROMISSORY NOTE

 

 



$__________ Columbus, Ohio   Dated: June 25, 2015   Effective: _______________



 

FOR VALUE RECEIVED, Intellinetics, Inc., a Nevada corporation (the “Company”),
with its principal place of business at 2190 Dividend Drive, Columbus, OH 43228,
its successors and assigns (the “Company”), promises to pay to the order of
_____________ (the “Payee”), having an address at
______________________________, on the earliest to occur of (a) [THREE MONTHS
FOLLOWING EFFECTIVE DATE], or (b) the acceleration of this Note by Payee upon
the occurrence of a Default (as defined below) (such earlier date, the “Maturity
Date”), the principal sum of ____________________ ($__________) (the “Principal
Amount”), with interest on the balance remaining unpaid.

 

1.Prior to the Maturity Date, Company may request, from time to time, that Payee
provide any or all of the Maximum Principal Amount to Company, subject to
Payee’s approval. The date on which additional portions of the Maximum Principal
Amount are received by the Company shall be used for purposes of calculating
interest hereunder. Company shall keep records of the current principal amount
of the Note and interest accrued (if any), and such records shall be available
for inspection by Payee at any time.

 

2.The Payee shall have the right, at his option, at any time on or before the
repayment of the Note, to convert, in whole or in part, subject to the terms and
provisions hereof, the principal amount of the Note and interest accrued (if
any) through the date of conversion, into any funding instruments issued by the
Company, whether debt or equity, at the same price as such funding instruments,
less a discount of 20%. It is understood that any common stock issued on
conversion of this Note will bear a restrictive legend, and have “piggyback”
registration rights.

 

3.This Note shall at all times be wholly subordinate and junior in right of
payment to the payment of all indebtedness of the Company (whether now
outstanding or hereafter acquired) which is not, by its express terms, pari
passu or subordinate to the indebtedness evidenced by this Note.

 

4.As long as this Note remains outstanding, if the Company consummates an equity
financing, merger, or any form of change of control (a “Triggering Event”) then
the holder of such Note may exchange the Note for the securities or any other
form of consideration issued in such Triggering Event as if the holder of the
Note had converted the Note in accordance with Section 2 above.

 

5.This Note shall bear interest at 10% per annum through the Maturity Date.
Interest shall be paid quarterly, unless deferred by the Company at the
increased rate of interest set forth in Section 7 below. Except if this Note is
converted as provided herein, payments on both principal and interest are to be
made in lawful money of the United States of America unless Payee agrees to
another form of payment.

 



 

 

 

6.As used herein, a “Default” means a material default by the Company of this
Note. The deferral of quarterly interest payments by the Company at the
increased interest rate set forth in Section 7 below shall not constitute an
event of default.

 

7.Amounts not paid when due hereunder shall bear interest from the due date
until such amounts are paid at the rate of 12% per annum; provided, however,
that in the event such interest rate would violate any applicable usury law, the
default rate shall be the highest lawful interest rate permitted under such
usury law. Upon the occurrence of a Default and receipt of written notice by the
Company from Payee of such Default, the principal and interest due hereunder
shall be immediately due and payable by the Company to Payee, unless such
Default is waived by the Payee.

 

8.Presentment, demand, protest or notice of any kind are hereby waived by the
Company. The Company may not set off against any amounts due to Payee hereunder
any claims against Payee or other amounts owed by Payee to the Company.

 

9.All rights and remedies of Payee under this Note are cumulative and in
addition to all other rights and remedies available at law or in equity, and all
such rights and remedies may be exercised singly, successively and/or
concurrently. Failure to exercise any right or remedy shall not be deemed a
waiver of such right or remedy.

 

10.The Company agrees to pay all reasonable costs of collection, including
attorneys' fees which may be incurred in the collection of this Note or any
portion thereof and, in case an action is instituted for such purposes, the
amount of all attorneys' fees shall be such amount as the court shall adjudge
reasonable.

 

11.This Note is made and delivered in, and shall be governed, construed and
enforced under the laws of the State of Ohio.

 

12.This Note shall be subject to prepayment, at the option of the Company,
without premium or penalty.

 

13.This Note or any benefits or obligations hereunder may not be assigned or
transferred by the Company, without the consent of the Payee, which consent
shall not be unreasonably withheld.

 

So long as this Note is outstanding, the Company shall operate its business in
the ordinary course of business consistent with past practice and shall not take
any action, or omit to take any action, which has or is reasonably likely to
have a material adverse effect on the Company or its business, properties,
assets, financial condition or prospects.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered as of the date first set forth above.

 



Intellinetics, Inc.         By:    Name: Matthew L. Chretien   Title: Chief
Executive Officer  

 



 